Case 1:19-cv-00945-RDM Document 96-10 Filed 01/24/20 Page 1 of 5




               EXHIBIT 8
                                               Case 1:19-cv-00945-RDM Document 96-10 Filed 01/24/20 Page 2 of 5




                Name           JD Class Year     JD Year 1            JD Year 2          JD Year 2          JD Year 3          JD Year 4          JD Year 5          JD Year 6           JD Year 7
                                               October       2010   January       2012   July        2012   July        2013   July        2014   July        2015   July        2016   July         2017
  Irvine     Nilab Tolton         2010
                                                 $160,000            $160,000            $180,000          $200,000            $215,000           $225,000           $225,000           $225,000
                                                                                            Source: JD_02199919


                Name           JD Class Year     JD Year 1            JD Year 2          JD Year 2          JD Year 3          JD Year 4          JD Year 5          JD Year 6           JD Year 7
                                               October       2013   January       2015   July        2015   July        2016   July        2017   July        2018   July        2019   July         2020
 Irvine       Jaclyn Stahl        2013
                                                   Clerk             $170,000            $185,000          $205,000            $260,000              N/A                N/A                N/A
                                                                                            Source: JD_02199922


                Name           JD Class Year     JD Year 1            JD Year 2          JD Year 2          JD Year 3          JD Year 4          JD Year 5          JD Year 6           JD Year 7
                                               October       2013   January       2015   July        2015   July        2016   July        2017   July        2018   July        2019   July         2020
 Irvine    Meredith Williams      2013
                                                 $160,000            $170,000            $185,000          $205,000            $215,000              N/A                N/A                N/A
                                                                                            Source: JD_02199925


                Name           JD Class Year     JD Year 1            JD Year 2          JD Year 2          JD Year 3          JD Year 4          JD Year 5          JD Year 6           JD Year 7
                                               October       2014   January       2016   July        2016   July        2017   July        2018   July        2019   July        2020   July         2021
            Andrea Mazingo        2014
 Irvine                                          $160,000            $175,000            $190,000          $220,000               N/A                N/A                N/A                N/A
                                                                                            Source: JD_02199916


                Name           JD Class Year     JD Year 1            JD Year 2          JD Year 2          JD Year 3          JD Year 4          JD Year 5          JD Year 6           JD Year 7
                                               October       2011   January       2013   July        2013   July        2014   July        2015   July        2016   July        2017   July         2018
Atlanta      Saira Draper         2011
                                                 $150,000            $155,000            $170,000          $180,000            $195,000           $220,000           $230,000           $230,000
                                                                                            Source: JD_02199907


                Name           JD Class Year     JD Year 1            JD Year 2          JD Year 2          JD Year 3          JD Year 4          JD Year 5          JD Year 6           JD Year 7
                                               October       2013   January       2015   July        2015   July        2016   July        2017   July        2018   July        2019   July         2020
 N.Y.      Katrina Henderson      2013
                                                 $160,000            $160,000            $180,000          $180,000               N/A                N/A                N/A                N/A
                                                                                            Source: JD_02199914


                Name           JD Class Year     JD Year 1            JD Year 2          JD Year 2          JD Year 3          JD Year 4          JD Year 5          JD Year 6           JD Year 7
                                               October       2007   January       2009   July        2009   July        2010   July        2011   July        2012   July        2013   July         2014
Irvine                            2007
                                                 $160,000            $175,000            $175,000          $175,000            $190,000           $205,000              N/A                N/A
                                                                                            Source: JD_02199903



                                                                                                                                                                *Red text added by Jones Day
                                    Case 1:19-cv-00945-RDM Document 96-10 Filed 01/24/20 Page 3 of 5



             Name   JD Class Year     JD Year 1            JD Year 2          JD Year 2          JD Year 3          JD Year 4          JD Year 5          JD Year 6           JD Year 7
                                    October       2009   January       2011   July        2011   July        2012   July        2013   July        2014   July        2015   July         2016
   Irvine              2009
                                      $160,000            $160,000            $160,000          $160,000               N/A                N/A                N/A                N/A
                                                                                 Source: JD_02199918


             Name   JD Class Year     JD Year 1            JD Year 2          JD Year 2          JD Year 3          JD Year 4          JD Year 5          JD Year 6           JD Year 7
                                    October       2012   January       2014   July        2014   July        2015   July        2016   July        2017   July        2018   July         2019
   Dallas              2012
                                        Clerk             $170,000            $185,000          $205,000            $220,000              N/A                N/A                N/A
                                                                                 Source: JD_02199908


             Name   JD Class Year     JD Year 1            JD Year 2          JD Year 2          JD Year 3          JD Year 4          JD Year 5          JD Year 6           JD Year 7
                                    October       2013   January       2015   July        2015   July        2016   July        2017   July        2018   July        2019   July         2020
San Diego              2013
                                      $160,000            $170,000            $180,000          $190,000            $190,000              N/A                N/A                N/A
                                                                                 Source: JD_02199952


             Name   JD Class Year     JD Year 1            JD Year 2          JD Year 2          JD Year 3          JD Year 4          JD Year 5          JD Year 6           JD Year 7
                                    October       2013   January       2015   July        2015   July        2016   July        2017   July        2018   July        2019   July         2020
   Dallas              2013
                                      $160,000            $170,000            $180,000          $185,000               N/A                N/A                N/A                N/A
                                                                                 Source: JD_02199909


             Name   JD Class Year     JD Year 1            JD Year 2          JD Year 2          JD Year 3          JD Year 4          JD Year 5          JD Year 6           JD Year 7

 Houston/              2013
                                    October       2013   January       2015   July        2015   July        2016   July        2017   July        2018   July        2019   July         2020
                                      $160,000            $170,000            $180,000          $210,000            $225,000              N/A                N/A                N/A
 D.C.
                                                                                 Source: JD_02199906


             Name   JD Class Year     JD Year 1            JD Year 2          JD Year 2          JD Year 3          JD Year 4          JD Year 5          JD Year 6           JD Year 7
                                    October       2014   January       2016   July        2016   July        2017   July        2018   July        2019   July        2020   July         2021
Pittsburgh             2014
                                      $145,000            $150,000            $170,000          $175,000            $190,000              N/A                N/A                N/A
                                                                                 Source: JD_02199951


             Name   JD Class Year     JD Year 1            JD Year 2          JD Year 2          JD Year 3          JD Year 4          JD Year 5          JD Year 6           JD Year 7
                                    October       2013   January       2015   July        2015   July        2016   July        2017   July        2018   July        2019   July         2020
   N.Y.                2013
                                      $160,000            $175,000            $210,000          $265,000            $350,000              N/A                N/A                N/A
                                                                                 Source: JD_02199910
                                 Case 1:19-cv-00945-RDM Document 96-10 Filed 01/24/20 Page 4 of 5



          Name   JD Class Year     JD Year 1            JD Year 2          JD Year 2          JD Year 3          JD Year 4          JD Year 5          JD Year 6           JD Year 7
                                 October       2010   January       2012   July        2012   July        2013   July        2014   July        2015   July        2016   July         2017
Irvine              2010
                                   $160,000            $160,000            $190,000          $210,000            $220,000           $260,000           $310,000           $400,000
                                                                              Source: JD_02199921


          Name   JD Class Year     JD Year 1            JD Year 2          JD Year 2          JD Year 3          JD Year 4          JD Year 5          JD Year 6           JD Year 7
                                 October       2013   January       2015   July        2015   July        2016   July        2017   July        2018   July        2019   July         2020
  N.Y.              2013
                                   $160,000            $180,000               N/A               N/A                 N/A                N/A                N/A                N/A
                                                                               Source: JD_0219923


          Name   JD Class Year     JD Year 1            JD Year 2          JD Year 2          JD Year 3          JD Year 4          JD Year 5          JD Year 6           JD Year 7
                                 October       2013   January       2015   July        2015   July        2016   July        2017   July        2018   July        2019   July         2020
  N.Y.              2013
                                   $160,000            $175,000               N/A                N/A                N/A                N/A                N/A                N/A
                                                                               Source: JD_02199915


          Name   JD Class Year     JD Year 1            JD Year 2          JD Year 2          JD Year 3          JD Year 4          JD Year 5          JD Year 6           JD Year 7
                                 October       2013   January       2015   July        2015   July        2016   July        2017   July        2018   July        2019   July         2020
  N.Y.              2013
                                   $160,000            $175,000               N/A                N/A                N/A                N/A                N/A                N/A
                                                                               Source: JD_02199924


          Name   JD Class Year     JD Year 1            JD Year 2          JD Year 2          JD Year 3          JD Year 4          JD Year 5          JD Year 6           JD Year 7
                                 October       2013   January       2015   July        2015   July        2016   July        2017   July        2018   July        2019   July         2020
 N.Y.               2013
                                   $160,000            $180,000               N/A                N/A                N/A                N/A                N/A                N/A
                                                                               Source: JD_02199905


          Name   JD Class Year     JD Year 1            JD Year 2          JD Year 2          JD Year 3          JD Year 4          JD Year 5          JD Year 6           JD Year 7
                                 October       2013   January       2015   July        2015   July        2016   July        2017   July        2018   July        2019   July         2020
 N.Y.               2013
                                   $160,000            $175,000            $210,000          $265,000               N/A                N/A                N/A                N/A
                                                                              Source: JD_02199911


          Name   JD Class Year     JD Year 1            JD Year 2          JD Year 2          JD Year 3          JD Year 4          JD Year 5          JD Year 6           JD Year 7
                                 October       2012   January       2014   July        2014   July        2015   July        2016   July        2017   July        2018   July         2019
Atlanta             2012
                                   $150,000            $155,000            $170,000          $185,000            $230,000           $265,000           $315,000              N/A
                                                                              Source: JD_02199904
                                 Case 1:19-cv-00945-RDM Document 96-10 Filed 01/24/20 Page 5 of 5



          Name   JD Class Year     JD Year 1            JD Year 2          JD Year 2          JD Year 3              JD Year 4          JD Year 5          JD Year 6           JD Year 7
                                 October       2013   January       2015   July        2015   July        2016      July         2017   July        2018   July        2019   July         2020
Atlanta             2013
                                   $150,000            $155,000            $170,000          $210,000               $260,000            $300,000              N/A                N/A
                                                                              Source: JD_02199913


          Name   JD Class Year     JD Year 1            JD Year 2          JD Year 2          JD Year 3              JD Year 4          JD Year 5          JD Year 6           JD Year 7
                                 October       2014   January       2016   July        2016   July        2017      July         2018   July        2019   July        2020   July         2021
Atlanta             2014
                                   $150,000            $153,000            $190,000          $210,000               $250,000               N/A                N/A                N/A
                                                                              Source: JD_02199917


          Name   JD Class Year     JD Year 1            JD Year 2          JD Year 2          JD Year 3              JD Year 4          JD Year 5          JD Year 6           JD Year 7
                                 October       2015   January       2017   July        2017   July        2018      July         2019   July        2020   July        2021   July         2022
Atlanta             2015
                                   $150,000            $185,000            $195,000          $225,000                  N/A                 N/A                N/A                N/A
                                                                              Source: JD_02199920


          Name   JD Class Year     JD Year 1            JD Year 2          JD Year 2          JD Year 3              JD Year 4          JD Year 5          JD Year 6           JD Year 7
                                 October       2009    July         2011   July        2011   July        2012      July         2013   July        2014   July        2015   July         2016
Irvine              2009
                                     N/A                  N/A                 N/A                N/A                $230,000               N/A                N/A                N/A
                                                                               Source: JD_02199912




                                                       Average Male Associate Salary in All Offices




                                                                                                                 In year 6, there were only 2 males and in
                                                                                                                 year 7 only 1 male.




                                                          Average Male Associate Salary in Irvine




                                                                                                                             In years 6 and 7 there was
                                                                                                                             only 1 male.
